SENTENCIA
Vistas las comparecencias de las partes y del Hon. Ricardo Santana Ramos, J., y en el ejercicio de nuestra dis-creción, expedimos el recurso de auto inhibitorio solicitado para impedir que se quebranten los postulados básicos de nuestro sistema de derecho. Se le ordena al Tribunal de Primera Instancia, Sala Superior de Mayagüez, que cele-bre la vista en su fondo el lunes 23 de noviembre y re-suelva el caso no más tarde del martes 24 de noviembre. Se ordena, además, que dentro de las veinticuatro (24) horas siguientes, a partir de la notificación de esta sentencia, se lleven a cabo los emplazamientos correspondientes a todas las partes indispensables en el pleito conforme lo requieren las Reglas de Procedimiento Civil.

*117
Notifíquese vía fax y por teléfono.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Negrón García emi-tió una opinión disidente. El Juez Asociado Señor Corrada Del Río hace constar que de los escritos presentados por la Comisión Estatal de Elecciones y el Procurador General en respuesta a la orden para mostrar causa emitida por este Tribunal, surgen patentemente la frivolidad y clara impro-cedencia del recurso instado por el peticionario ante nos, por lo que proveería no ha lugar. El Juez Asociado Señor Rebollo López no intervino. A tenor con la Regla 5(b) de nuestro Reglamento, 4 L.P.R.A. Ap. XXI-A, los demás Jue-ces Asociados se reservan el derecho de emitir una ponen-cia con relación a este asunto.
(.Fdo.) Isabel Llompart Zeno Secretaria del Tribunal Supremo